Citation Nr: 0823305	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Entitlement to a rating higher than 10 percent rating for 
tinnitus. 

2. Entitlement to an initial compensable rating for bilateral 
hearing loss. 



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


NTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1969 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
of appeal of rating decisions in August 2004 and in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1. The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear, and factors warranting an extraschedular 
rating are not shown.  

2. Bilateral hearing loss is manifested by no more than Level 
I hearing in the right ear and no more than Level II hearing 
in the left ear.  


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.87, 
Diagnostic Code 6260 (2007).

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  


        

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



On the claim for increase for tinnitus, the U. S. Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this case, the 
facts are not in dispute.  Resolution of the appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of a disability rating for tinnitus.  For this 
reason, further discussion of VCAA compliance, pertaining to 
the claim for increase for tinnitus, is not mandated. 

On the claim for increase for bilateral hearing loss, the RO 
provided pre-adjudication, substantial content-complying VCAA 
notice by letter, dated in December 2003, on the underlying 
claim of service connection for bilateral hearing loss.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating for bilateral hearing 
loss.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service records and VA 
records.  The veteran has submitted private medical records.  
The veteran has been afforded VA audiometric testing which is 
sufficient to determine the proper disability rating in this 
case.  

As the veteran has not identified any additionally available 
evidence for consideration in his appeal, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In August 2004, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260.  The current claim for increase was received at 
the RO in May 2005.  The veteran seeks a separate 10 percent 
rating for tinnitus in each ear, rather than the single 10 
percent rating assigned.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head. 38 C.F.R. § 4.87, DC 6260, note 2 
(2006).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 
2006), the Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 that only a single 10 percent 
rating for tinnitus is assignable, whether or not the 
tinnitus is perceived unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under DC 6260, whether or not tinnitus is 
perceived in each ear.  As the disposition of the claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The disability picture presented is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards, which would warrant referral for 
an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Bilateral Hearing Loss

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). 

The Roman numeral designation is located at the point where 
the percentage of speech discrimination and puretone 
threshold average intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing. An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100.  

VA Audiology Examination in June 2004

On VA audiology examination in June 2004, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 35, 40, 70, and 70 decibels, respectively, with 
average decibel loss rounded to 54.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 35, 
90, and 105 decibels, respectively, with an average decibel 
loss rounded to 65.  Speech recognition or discrimination was 
96 percent in the right ear and 96 in the left ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
54 is in the range of between 50 and 57 and the speech 
discrimination score of 96 percent is the range of between 92 
and 100 percent. 

The findings for the left ear yield a numerical designation 
of II under TABLE VI as the average puretone decibel loss of 
65 is in the range of between 58 and 65 and the speech 
discrimination score of 96 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and II to TABLE VII 
yields a disability rating of zero percent or a 
noncompensable disability rating under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86.  

In June 2005, private audiometric testing was done.  Under 
the Schedule for Rating Disabilities, the evaluation of 
hearing loss is to be determined by a combination of puretone 
audiometry thresholds and speech discrimination ability with 
the latter being determined by the Maryland CNC tests.  As 
there is no indication as to what form of testing was used to 
determine the veteran's speech discrimination ability, the 
audiometric results are not adequate to rate the disability 
for VA purposes.

VA records reflect show that the veteran has been given 
bilateral hearing aids.  In April 2006, speech discrimination 
ability at 80 decibels was 96 percent in each ear.  The same 
values found on VA examination in June 2004, but audiometric 
testing was not done. 

The veteran seeks a compensable rating for hearing loss in 
each ear.  The Schedule for Rating Disabilities specifically 
requires that when service connection is in effect for 
bilateral hearing loss that a single disability rating be 
assigned which encompasses diminished hearing acuity in both 
ears.  

On the basis of the evidence of record, the preponderance of 
the evidence is against the claim for an initial compensable 
rating for bilateral hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Extraschedular Rating

The disability picture presented is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards, which would warrant referral for 
an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).



ORDER

A rating higher than 10 percent for tinnitus is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


